Citation Nr: 0632967	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  00-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to an initial compensable evaluation for 
gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that denied service connection for 
osteoarthritis and granted service connection for gout with 
an evaluation of 0 percent.  The veteran filed a notice of 
disagreement in October 1999.  The RO issued a statement of 
the case in February 2000 and received the veteran's 
substantive appeal in March 2000.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
December 2004; a copy of the transcript of the proceeding is 
associated with the claims file.

This matter was before the Board in January 2005, and was 
then remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2005 remand, the Board requested that the 
veteran be afforded VA examinations to determine the current 
nature and extent of his service-connected gout and the 
nature, extent and etiology of any osteoarthritis.  Such 
examination was to contain a detailed account of all 
manifestations of any gout and/or osteoarthritis present.  
The examiner was to do the following: note all extremities 
affected by the veteran's gout; provide an opinion on the 
number of exacerbations that resulted in incapacitation, if 
any; state whether the veteran's gout has resulted in any 
impairment of health and, if so, state whether the impairment 
of health includes weight loss and anemia and whether such is 
productive of definite, severe, or totally incapacitating 
disability; document whether the veteran suffers from limited 
motion of the affected joints and describe any functional 
loss pertaining to the joints, including the inability to 
perform normal working movements with normal excursion, 
strength, speed, coordination, and endurance; evaluate any 
functional loss due to pain or weakness, and to document all 
objective evidence of those symptoms; provide an opinion on 
the degree of any functional loss that is likely to result 
from a flare-up of symptoms or on extended use and not limit 
his/her evaluation of disability to a point in time when the 
symptoms are quiescent; document, to the extent possible, the 
frequency and duration of exacerbations of symptoms; provide 
an opinion on whether the veteran's complaints of pain and 
any demonstrated limitation of motion are supported by the 
objective evidence of pathology.

The veteran was afforded a VA examination in February 2006.  
However, the examiner did not state an opinion as to whether 
the veteran had osteoarthritis.  The examiner furthermore did 
not: provide an opinion on the number of exacerbations that 
resulted in incapacitation from the veteran's gout, if any; 
state whether the veteran's gout has resulted in any 
impairment of health and, if so, state whether the impairment 
of health includes weight loss and anemia and whether such is 
productive of definite, severe, or totally incapacitating 
disability; evaluate any functional loss due to pain or 
weakness, and document all objective evidence of those 
symptoms; provide an opinion on the degree of any functional 
loss that is likely to result from a flare-up of symptoms or 
on extended use and not limit his/her evaluation of 
disability to a point in time when the symptoms are 
quiescent; document, to the extent possible, the frequency 
and duration of exacerbations of symptoms; or provide an 
opinion on whether the veteran's complaints of pain and any 
demonstrated limitation of motion are supported by the 
objective evidence of pathology.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's 2005 
remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA examination.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection and increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  As 
this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected gout and the nature, extent 
and etiology of any osteoarthritis.  
All necessary special studies or tests 
should be accomplished, including x-ray 
examinations.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The reports of 
examination should contain a detailed 
account of all manifestations of any 
gout and/or osteoarthritis present.  
The examiner should state whether the 
veteran currently has osteoarthritis.  
If the examiner finds that he does, he 
or she should offer an opinion as to 
whether it is at least as likely as not 
(i.e. at least a 50 percent 
probability) that the veteran 's 
osteoarthritis was caused by or had its 
onset during service or within one year 
of service.  Because gout is rated by 
analogy to rheumatoid arthritis 
(atrophic), the examiner should note 
all extremities affected by the 
veteran's gout.  The examiner should 
also provide an opinion on the number 
of exacerbations that result in 
incapacitation, if any.  The examiner 
should also state whether the veteran's 
gout has resulted in any impairment of 
health and, if so, state whether the 
impairment of health includes weight 
loss and anemia and whether such is 
productive of definite, severe, or 
totally incapacitating disability.  The 
examiner should state whether the 
veteran suffers from limited motion of 
the affected joints and describe any 
functional loss pertaining to the 
joints, including the inability to 
perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also evaluate any 
functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In 
addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  
Finally, the examiner should provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by 
the objective evidence of pathology.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.	If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims 
file copies of any notice(s) of the 
date and time of such examination sent 
to the veteran by the pertinent VA 
medical facility. The medical facility 
should indicate whether any notice that 
was sent was returned as undeliverable.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



